DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive. 
Regarding claims 1, 10, and 18, Applicant argues that Okanohara does not teach a processing device configured to “employ a machine learning model to determine object pose data associated with one or more objects”. Pose is defined as by Merriam-Webster’s Dictionary as “to set forth or offer for attention or consideration”. Okanohara teaches “First, focusing on the apparatus 1, when the input-side learning device D11 included in the learning device unit of the apparatus 1 has the configuration in FIG. 8, for example, the device inputs image data of the vision sensor and outputs two-dimensional characteristic vectors. It is assumed that after learning has converged, this input-side learning device D11 can carry out the function of detecting that any object is approaching via the belt conveyor, and the function of determining whether or not the object has the proper round shape” P0081. Teaching that the machine learning model D11 can detect the position (or pose) of the object approaching through the image data from the vision sensor. The claim language does not distinguish itself from the prio art with structural limitations of what the pose data is specifically or how the data is obtained (cameras, sensors, positions of those devices). Applicant then argues that Okanohara does not teach “wherein the processing device is further configured to generate speed control data for the conveyor belt of the conveyor system based on a set of control policies associated with the object pose data”. Okanohara teaches “In machine learning using a neural network, learning can be performed with one learning device using camera image data, speed data, and other numerous forms of data having different dimensions” P0112. Again, the claim language does not feature structural limitations to differentiate from the cited prior art.
For the foregoing reasons, the claims stand rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okanohara U.S. Patent Application Publication No. 2017/0161603.
Claims 1,10 and 18, Okanohara teaches a system Fig. 7, comprising: a conveyor system Fig. 7 configured to transport one or more objects via a conveyor belt P0075; a vision system that comprises one or more sensors configured to scan the one or more objects associated with the conveyor system P0077; and a processing device configured to employ a machine learning model via D11,D12 to determine object pose data associated with the one or more objects P0083, and wherein the processing device is further configured to generate speed control data for the conveyor belt of the conveyor system based on a set of control policies associated with the object pose data P0112.
Claim 2, Okanohara teaches the processing device is configured to employ a convolutional neural network to determine object pose data associated with the one or more objects P0109.
Claim 3, Okanohara teaches the processing device is configured to employ the machine learning model to determine position data associated with the one or more objects based on the one or more images associated with the one or more objects P0080.
Claim 4, Okanohara teaches the processing device is configured to employ the machine learning model via D11,D12 to determine orientation data associated with the one or more objects based on the one or more images associated with the one or more objects P0081.
Claims 6 and 15, Okanohara teaches the machine learning model is a first machine learning model D11, and wherein the processing device is configured to generate the set of control policies based on a second machine learning model D12 associated with reinforcement learning related to a plurality of conveyor systems 1,2 Fig. 7 Abstract.
Claims 7 and 16, Okanohara teaches the second machine learning model D12 is trained based on simulated data associated with the plurality of conveyor systems 1,2.
Claim 8, Okanohara teaches the one or more objects is one or more first objects, wherein the conveyor system is a first conveyor system 1, and wherein the vision system scans the one or more first objects provided via the first conveyor system 1 and one or more second objects provided via a second conveyor system 2 Fig. 7.
Claims 9 and 17, Okanohara teaches the processing device is configured to provide a control signal associated with the speed control data to an actuator of the conveyor system 1,2 P0112.
Claim 11, Okanohara teaches the determining the object pose data comprises employing a convolutional neural network that infers the object pose data based on the sensor data P0112.
Claims 12 and 19, Okanohara teaches the determining the object pose data comprises determining position data associated with the one or more objects based on the sensor data P0028.
Claim 14, Okanohara teaches receiving, by the device, the sensor data from a vision system that scans the conveyor system 1,2 Fig. 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okanohara U.S. Patent Application Publication No. 2017/0161603 in view of Lecky U.S. Patent No. 9,478,030.
Claim 5, Okanohara does not teach as Lecky teaches the processing device is configured to determine object pose data associated with the one or more objects based on RGB sensor data generated by the vision system C4 L55-67. It would be obvious to one of ordinary skill to use the imaging format of Lecky into the invention of Okanohara for additional accuracy and quality during transport.
13 and 20, Okanohara does not teach as Lecky teaches the determining the object pose data comprises determining orientation data associated with the one or more objects based on the sensor data C17 L5-25. It would be obvious to one of ordinary skill to use the additional control information of Lecky into the invention of Okanohara for additional accuracy and quality during transport.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS